DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 20 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “310” has been used to designate both the NIE (P[0059] and Figure 3) and the controller (P[0062] and Figure 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From P[0063], memory 330 is not in the drawings (Figure 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 7, reference number 712 is not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 
The disclosure is objected to because of the following informalities: 
In P[0043] line 3 (page 16), the "antenna system 202" should be "antenna system 106" to agree with Figures 1 and 2, and the rest of the specification.  
On page 17 line 4 and 5, there is an extra closed parentheses either after ‘(LANs)’ in line 4, or after ‘demodulators)’ in line 5.
On page 17 line 11, there is a missing closed parentheses that should be somewhere after ‘(e.g., Power Amplifiers’.
In P[004.
Appropriate correction is required.
The use of the terms BLUETOOTH and ZIGBEE (P[0048]), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5, "traffic conditions or characteristics" are recited for a different area, then "traffic conditions" for the current or previous location (line 6) is recited for comparison.  The comparison should be the same, either “traffic conditions or characteristics” to “traffic conditions or characteristics”, or “traffic conditions” to “traffic conditions”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  In line 7, "the determined vehicular region" is recited, but earlier in line 5, the "vehicular area" is determined.  The “region” should be changed to “area” to have consistent claim language.  Appropriate correction is required.
Claim  objected to because of the following informalities:  In line .  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  In line 5, "the traffic information" is recited, while earlier in line 2, "the traffic and driving information" is recited (also recited in claims 1 and 7).  The “traffic information” should be “traffic and driving information” to use consistent claim language.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  The claim should end with a 'period'.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  In line 3 and line 8, "identified/determined" vehicular area is recited in reference to claim 1.  Claim 1 does .  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  In line   The comparison should be the same, either “traffic conditions or characteristics” to “traffic conditions or characteristics”, or “traffic conditions” to “traffic conditions”.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  In line .  The “region” should be changed to “area” to have consistent claim language.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Line 2 recites "to to", one of the "to" should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6 thru 11 and 16 thru 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 4 recites “a current or previous location of the vehicle” in line 4, while claim 1 also recites “a current or previous location of the vehicle” in line 6.  It is unclear if this is a new current or previous location of the vehicle, or the same current or previous location of the vehicle.  The examiner assumes it is the same current or previous location of the vehicle for continued examination.
Claim 6 recites “a current or previous location of the vehicle” in line 4, while claim 1 also recites “a current or previous location of the vehicle” in line 6.  It is unclear if this is a new current or previous location of the vehicle, or the same current or previous location of the vehicle.  The examiner assumes it is the same current or previous location of the vehicle for continued examination.
Claim 7 recites the limitation "the at least one external source" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “a safety driving model” in lines 2 and 3, while claim 1 also recites “a safety driving model” in lines 8 and 9.  It is unclear if this is a new safety driving model, or the same safety driving model.  The examiner assumes it is the same safety driving model for continued examination.
Claim 17 recites “a predetermined distance” in lines 7 and 8, while earlier in the claim “a predetermined distance” is also recited in line 4.  It is unclear if this is a new predetermined distance, or the same predetermined distance.  The examiner assumes it is the same predetermined distance for continued examination.
Claim 18 recites “a control system” in lines 14 and 15, while earlier in the claim “a control system” is also recited in line 2.  It is unclear if this is a new control system, or the same control system.  The examiner assumes it is the same control system for continued examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 7 and 9 thru 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al Patent Number 10,324,463 B1.
Regarding claims 1 and 18 Konrardy et al teach the claimed safety system for a vehicle, system for collecting, communicating, evaluating, predicting, and/or utilizing data associated with autonomous or semi-autonomous operation features for controlling a vehicle (column 6 lines 47 thru 50), and the claimed vehicle, an autonomous vehicle (Figure 1), comprising:

the claimed memory, the controller 204 may include a program memory 208 and includes an operating system 226, a data storage 228, a plurality of software applications 230, and/or a plurality of software routines 240 (column 17 lines 34 thru 41);
the claimed processor coupled to the memory, “The one or more processors 210 may be adapted and configured to execute any of one or more of the plurality of software applications 230 or any one or more of the plurality of software routines 240 residing in the program memory [208], in addition to other software applications.” (column 18 lines 1 thru 5), the processor configured to:
the claimed determine a vehicular area having traffic conditions different from traffic conditions of a current or previous location of the vehicle, “At block 704, the on-board computer 114 may monitor operation of the vehicle 108 during operation.  Such monitoring may include collecting operating data for the vehicle 108, or it may be limited to monitoring location, current autonomous operation feature usage levels, and one or more environmental conditions in the vehicle operating environment.  The location of the vehicle 108 may be determined using the GPS unit 206 or other geolocation 
the claimed obtain traffic and driving information for the determined vehicular area, “an upcoming road segment may additionally or alternatively be determined based upon the current location of the vehicle 108 and information regarding a route of the vehicle 108.  The information regarding the route may include a full route for a vehicle trip or information regarding a likelihood of the vehicle 108 following a particular route, such as a prediction based upon prior vehicle operation or based upon an assumption that the vehicle 108 will continue to follow the road along an additional road segment.  For example, a section of limited access highway may cover multiple road segments having differing risk or suitability for autonomous operation, such as a bridge that may present difficulties for some autonomous operation features.” (column 45 lines 41 thru 
the claimed update driving model parameters during operation of the vehicle based on the obtained traffic and driving information, “At block 708, the on-board computer 114 may next determine whether the current usage levels are consistent with the determined appropriate usage levels.” (column 46 lines 54 thru 56, and Figure 7), and “At block 710, the on-board computer 114 may adjust the settings of the at least one autonomous operation feature to implement the one or more determined usage level changes.” (column 47 lines 8 thru 10, and Figure 7); and
the claimed provide the updated driving model parameters to the control system for controlling the vehicle to operate according to the driving model with the updated parameters, “The settings may be automatically adjusted by the on-board computer 114 to match the selected optimal or otherwise appropriate usage levels without notification to the vehicle operator in some embodiments.  When the adjustment would result in manual operation or an increase in manual operation by the vehicle operator, however, the on-board computer 114 may first determine whether the vehicle operator is capable and prepared to assume control.” (column 47 lines 11 thru 18).
Konrardy et al do not explicitly teach the claimed safety driving model, but do recite that adjustment of the autonomous operation features settings (column 47 lines 8 thru 10, and Figure 7 step 710).  The adjustment of the settings would act as an equivalent to the claimed safety driving model.  The usage levels for different road segments (current and upcoming) are determined and implemented based on the 
Regarding claim 2 Konrardy et al teach the claimed obtain information for one or more geographic areas and determine the vehicular area from the obtained information, “the data received may be associated with geographic locations.  Such associations may be indicated by geospatial coordinates (e.g., GPS position), relative location data 
Regarding claim 3 Konrardy et al teach the claimed obtain the information for the geographic area from an external source, “External data regarding the vehicle environment may be requested or received via the network 130 and associated with the entries in the log or database based on the timestamp.  For example, the location, date, and time of a timestamp may be used to determine weather and traffic conditions in 
Regarding claim 4 Konrardy et al teach the claimed determine a geographical area having a different political or legal jurisdiction with different operational traffic rules from the current or previous location of the vehicle, “a search area may be included within the indication (e.g., by specifying a city, county, or other geographical or political subdivision)” (column 58 lines 37 thru 39), “When the current usage levels are not appropriate for the road segment and conditions, the usage levels of the one or more autonomous operation features may be automatically adjusted to appropriate levels (block 710).  Such adjustments may include enabling or disabling features, as well as adjusting settings associated with the features.” (column 45 line 65 thru column 46 line 4), and “The appropriate usage levels may alternatively be determined as one or more usage levels that meet operational requirements for the road segment of interest (i.e., the current road segment or upcoming road segment).  Such operational requirements may include legal restrictions against or requirements for certain levels of autonomous 
Regarding claim 5 Konrardy et al teach the claimed determine a geographical area including vehicle exhibiting driving behavior or produce traffic patterns different from the current or previous location of the vehicle, “At block 510, the external computing device 186 (such as a server 140) may determine one or more risk levels associated with the road segment.” (column 36 lines 50 thru 52, and Figure 5), “risk factors may include time of day, weather conditions, traffic conditions, speed, type of vehicle, types of sensors used by the vehicle, types of autonomous operation features in use, versions of autonomous operation features, interactions between autonomous operation features, autonomous operation feature settings or configurations, driver behavior” (column 36 lines 57 thru 62) (claimed driving behavior), and “The information regarding the route may include a full route for a vehicle trip or information regarding a likelihood of the vehicle 108 following a particular route, such as a prediction based upon prior vehicle operation or based upon an assumption that the vehicle 108 will continue to follow the road along an additional road segment.” (column 45 lines 44 thru 49).
Regarding claim 6 Konrardy et al teach the claimed determined vehicular area includes virtual boundaries extending over a region with political or legal jurisdiction different from the current or previous location of the vehicle, “The map data may be received with or without graphical map tile data, in various embodiments.  The suitability data may be received for the plurality of road segments based upon a route of the 
Regarding claim 7 Konrardy et al teach the claimed safety system of claim 1 (see above), wherein the clamed obtain traffic and driving information comprises:
the claimed wirelessly request traffic and driving information from an external source, “Data may be gathered via devices employing wireless communication technology” (column 21 lines 61 and 62), “a group of road segments may be automatically identified for analysis upon the occurrence of an event, such as a request from a vehicle 108 for data near the vehicle's current position or along a route” (column 36 lines 36 thru 39), and “Alternatively, suitability data may be received for a plurality of road segments in proximity to the current location of the vehicle 108 (e.g., all road segments within a predetermined distance of the current location).  The suitability data may be requested by the on-board computer 114 or may be received from a database without a request.” (column 44 lines 34 thru 39), and
the claimed wirelessly obtain traffic and driving information from the external source, “The front end components 102 may further include a communication component 122 to transmit information to and receive information from external sources, including other vehicles, infrastructure, or the back-end components 104.  In some embodiments, the mobile device 110 may supplement the functions performed by the on-board computer 114 described herein by, for example, sending or receiving information to and from the mobile server 140 via the network 130, such as over one or more radio frequency links or wireless communication channels.” (column 9 lines 15 
Regarding claim 9 Konrardy et al teach the claimed external source is a road side unit, external sources may be smart infrastructure (such as electronically communicating roadways, traffic signals, or parking structures) (column 19 lines 1 thru 4).
Regarding claim 10 Konrardy et al teach the claimed external source is a base station, external sources may be other sources of relevant information (e.g., weather, traffic, local amenities) (column 19 lines 1 thru 5), the local amenities would include the claimed base station.
Regarding claim 11 Konrardy et al teach the claimed the claimed external source is a second vehicle, external sources may be other autonomous vehicles (column 19 lines 1 and 2).
Regarding claim 12 Konrardy et al teach the claimed obtained traffic and driving information comprises geo-spatial information for the determined vehicular area, the data received may be associated with geographic locations indicated by geospatial coordinates (e.g., GPS position), relative location data (e.g., street addresses, intersections, etc.), or area indications (e.g., cities, counties, types of roads, etc.) (column 35 lines 33 thru 37).
Regarding claim 13 Konrardy et al teach the claimed obtained traffic and driving information comprises temporal information for the determined vehicular area, “operating data may be received from both autonomous and semi-autonomous vehicles 182.  In further embodiments, this data may be supplemented with data from additional sources.  Such additional sources may include databases of road or other environmental conditions (e.g., weather conditions, construction zones, traffic levels, estimated travel times, etc.)” (column 35 lines 10 thru 16), and “environmental conditions may include weather, traffic, construction, time of day, day of week, season, or other environmental factors that may affect risk levels associated with operation of the vehicle 108 on the road segment” (column 45 lines 60 thru 64).
Regarding claim 14 Konrardy et al teach the claimed obtained traffic and driving information comprises operational driving traffic rules for the determined vehicular area, “operational requirements may include legal restrictions against or requirements for certain levels of autonomous operation of vehicles along the road segment” (column 46 lines 46 thru 48).
Regarding claim 15 Konrardy et al teach the claimed obtained traffic and driving information comprises safety driving model parameters for the determined vehicular area, “operating data from a plurality of autonomous vehicles may be used to determine whether each of a plurality of road segments may be safely traversed by vehicles using particular autonomous operation features or technologies” (column 34 lines 27 thru 32), and “operational requirements may similarly include minimum safety levels” (column 46 lines 51 and 52).
Regarding claim 16 Konrardy et al teach the claimed determine updated driving parameters from the obtained traffic and driving information, “an upcoming road segment may additionally or alternatively be determined based upon the current location of the vehicle 108 and information regarding a route of the vehicle 108.  The information regarding the route may include a full route for a vehicle trip or information regarding a likelihood of the vehicle 108 following a particular route, such as a prediction based upon prior vehicle operation or based upon an assumption that the vehicle 108 will continue to follow the road along an additional road segment.  For example, a section of limited access highway may cover multiple road segments having differing risk or suitability for autonomous operation, such as a bridge that may present difficulties for some autonomous operation features.” (column 45 lines 41 thru 53), “At block 708, the on-board computer 114 may next determine whether the current usage levels are consistent with the determined appropriate usage levels.” (column 46 lines 54 thru 56, and Figure 7), “At block 710, the on-board computer 114 may adjust the settings of the at least one autonomous operation feature to implement the one or more determined usage level changes.” (column 47 lines 8 thru 10, and Figure 7), and “The settings may be automatically adjusted by the on-board computer 114 to match the selected optimal or otherwise appropriate usage levels without notification to the vehicle operator in some embodiments.  When the adjustment would result in manual operation or an increase in manual operation by the vehicle operator, however, the on-board computer 114 may first determine whether the vehicle operator is capable and prepared to assume control.” (column 47 lines 11 thru 18).
Regarding claim 17 Konrardy et al teach the claimed system of claim 1 (see above), further configured to:
the claimed determine a position of the vehicle to the determined vehicular area, “At block 706, the on-board computer 114 may determine appropriate usage levels for the one or more autonomous operation features of the vehicle 108 for the current road segment under current operating conditions.  The on-board computer 114 may identify the current road segment from the plurality of road segments based upon the determined current location of the vehicle 108 and the location data associated with each of the plurality of road segments for which suitability data was received.  This may include accessing stored map data and selecting the road segment associated with GPS coordinates matching the current GPS coordinates of the vehicle 108.  In some embodiments, an upcoming road segment may additionally or alternatively be determined based upon the current location of the vehicle 108 and information regarding a route of the vehicle 108.  The information regarding the route may include a full route for a vehicle trip or information regarding a likelihood of the vehicle 108 following a particular route, such as a prediction based upon prior vehicle operation or based upon an assumption that the vehicle 108 will continue to follow the road along an additional road segment.” (column 45 lines 29 thru 49, and Figure 7), the determining of the current location along the route would determine the position relative to the next road segment (claimed vehicular area);
the claimed determine the vehicle is located within a predetermined distance of a boundary of the determined vehicular area, “suitability data may be received for a plurality of road segments in proximity to the current location of the vehicle 108 (e.g., all 
the claimed provide the updated driving model parameters in response to the vehicle being located within the predetermined distance of the determined vehicular area, “presenting the optimal route or routes may include generating notifications of where (and when) autonomous mode or manual mode is required or recommended along individual routes or roads, such as notifications of (1) when or where the driver should manually operate/drive the autonomous vehicle, (2) when or where the autonomous system should drive or control the autonomous vehicle, and/or (3) when or where certain autonomous features or system should be engaged or utilized” (column 42 line 66 thru column 43 line 7), and “At block 710, the on-board computer 114 may adjust the settings of the at least one autonomous operation feature to implement the 
Regarding claim 19 Konrardy et al teach the claimed control the vehicle to operate in a first driving mode in accordance with the safety driving model using a first set of driving model parameters prior to the vehicle entering the determined vehicular area, “The information regarding the route may include a full route for a vehicle trip or information regarding a likelihood of the vehicle 108 following a particular route, such as a prediction based upon prior vehicle operation or based upon an assumption that the vehicle 108 will continue to follow the road along an additional road segment.  For example, a section of limited access highway may cover multiple road segments having differing risk or suitability for autonomous operation, such as a bridge that may present difficulties for some autonomous operation features.  Analysis of upcoming road segments may be beneficial in order to provide advance warning to the vehicle operator if manual operation is required.” (column 45 lines 44 thru 56), and “At block 710, the on-board computer 114 may adjust the settings of the at least one autonomous operation feature to implement the one or more determined usage level changes.  The settings may be automatically adjusted by the on-board computer 114 to match the selected optimal or otherwise appropriate usage levels without notification to the vehicle operator in some embodiments.  When the adjustment would result in manual operation or an increase in manual operation by the vehicle operator, however, the on-board computer 114 may first determine whether the vehicle operator is capable and prepared to 
Regarding claim 20 Konrardy et al teach the claimed control system transitions from operating using the first set of driving model parameters to operating using the updated driving model parameters, “At block 710, the on-board computer 114 may adjust the settings of the at least one autonomous operation feature to implement the one or more determined usage level changes.  The settings may be automatically adjusted by the on-board computer 114 to match the selected optimal or otherwise appropriate usage levels without notification to the vehicle operator in some embodiments.” (column 47 lines 8 thru 14).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al Patent Number 10,324,463 B1 as applied to claims 1 and 7 above, and further in view of Haag et al Patent Application Publication Number 2011/0034183 A1.
Regarding claim 8 Konrardy et al teach the claimed wirelessly requesting traffic and driving information for the external source (see above claim 7), comprises:
the claimed wirelessly request traffic and driving information from the external source, “Data may be gathered via devices employing wireless communication technology” (column 21 lines 61 and 62), “a group of road segments may be automatically identified for analysis upon the occurrence of an event, such as a request from a vehicle 108 for data near the vehicle's current position or along a route” (column 36 lines 36 thru 39), and “Alternatively, suitability data may be received for a plurality of 
the claimed obtain traffic and driving information from the external source, “The front end components 102 may further include a communication component 122 to transmit information to and receive information from external sources, including other vehicles, infrastructure, or the back-end components 104.  In some embodiments, the mobile device 110 may supplement the functions performed by the on-board computer 114 described herein by, for example, sending or receiving information to and from the mobile server 140 via the network 130, such as over one or more radio frequency links or wireless communication channels.” (column 9 lines 15 thru 26), and “The suitability data may be included in map data received from a map database or map server via the network 130, either directly or through a mobile device 110.  Such map data may further include location data associated with each of the plurality of road segments (such as GPS data), which may be used to identify current road segments where the vehicle 108 is currently located during operation.” (column 44 lines 22 thru 29).
Konrardy et al do not teach the claimed determining that the external source is a valid source, but the system of Konrardy et al would function in the same manner whether the source is valid or not.  The verification of a source is common and well known in the art, and would be applied to Konrardy et al using a code or verification in the software of the communication system.  The system would be made to only accept communication from authorized sources.  Haag et al teach, update 148 indicates an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662